Citation Nr: 1716804	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-09 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016 the Board remanded this matter for additional development.


FINDINGS OF FACT

1. There is no credible supporting evidence that the Veteran's reported in-service stressor occurred.

2. The probative evidence shows that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.

 3. The probative evidence of record does not show that an acquired psychiatric disorder was manifest during active service or that a  current psychological disability is linked to a disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD, are not met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated September 2008 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded a VA compensation and pension examination in August 2016.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

In addition to the above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2016).

 Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016).

Along with stressors related to captivity as a prisoner of war or an in-service diagnose, if the claimed stressor does not involve either combat, the fear of hostile military or terrorist activity, or personal assault, then the Veteran's claimed stressors must be corroborated by evidence other than the Veteran's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In the instant matter, the Veteran's stated in-service stressor was when he was told about the Beirut, Lebanon Marine barracks bombing.  Specifically, the Veteran stated that he was stationed at Camp Lejeune, North Carolina in October 1983 when he was called to formation and told about the bombing.  He further clarified this statement in his September 2011 Notice of Disagreement, when he denied being notified of the bombing via television and reasserted that he was in formation and told of the bombing by his Gunnery Sergeant.  He has claimed that he did see the aftermath of the bombing on television and that he lost several friends and knew many of the victims of the bombing.  He has also stated that after the bombing he met with his Chaplain. 

As the Veteran's stressor does not involve either combat, the fear of hostile military or terrorist activity, or personal assault, his stressor must be corroborated by evidence other than his own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this matter, there is no such corroboration.  The Veteran's service personnel records indicated that he was assigned to 3rd Battalion, 4th Marines at Camp Lejeune in June 1983 and transferred in December 1983 to 2nd Battalion, 6th Marines, also stationed at Camp Lejeune.  His personnel records do not indicate that the Veteran met with his Chaplain or discussed the Beirut bombing with anyone in his chain of command.  His STRs do not show treatment for psychological problems or symptoms throughout the course of his service.  The Veteran also asserts that he did not receive treatment for psychological symptoms or problems while in service.  VA attempted, in June 2009, to corroborate the Veteran's reported in-service stressor and was unable to do so.  Thus, there is no evidence of record corroborating the alleged in-service stressor identified by the Veteran.  

Thus, the Board finds that there is no corroborating evidence of the Veteran's in-service stressor.  As such, the criteria set forth is 38 C.F.R. §3.304(f) are not met and service connection for PTSD must be denied.

Alternatively, the Board finds that the preponderance of the evidence shows that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.

In August 2004 the Veteran presented to Gainesville VA Medical Center with complaints of depression.  He underwent a psychiatry assessment in September 2004 and was diagnosed with non-specified anxiety.  The September 2004 note indicated that it was necessary to rule out PTSD.  In October 2004 the Veteran was diagnosed with depressive disorder and again it was noted that PTSD needed to be ruled out.  He stated he lost friends in the bombing of the Marine barracks in Lebanon and that he has been "suppressing his feelings about these losses for 22 years."  He stated that after the bombing no one ever asked him how he felt and that he had never talked about his feelings before.  His diagnosis was moderate depressive disorder with an indication to rule out vicarious PTSD or burnout.  The Veteran treated for depression until March 2005.

In August 2006 the Veteran was referred for psychological assessment by his primary care physician.  In that assessment the Veteran stated that the bombing of the Beirut barracks was his worst experience in service.  He confirmed that he was not in the barracks when they were attacked, but that he "might have been" and did see the rubble of the barracks afterwards on immediate TV coverage.  He stated that he lost friends in the bombings.  He related having flashbacks, recurrent nightmares, intrusive thoughts, and exaggerated startle responses and hypervigilgence.  He related having interpersonal problems, but also related that he had a very close relationship with his children, especially his ten year old son.  He was diagnosed with PTSD and depressive disorder.  The psychologist, however, did not indicate by which method PTSD was diagnosed nor were the PTSD criteria met by the Veteran's symptoms identified.  The Veteran maintained treatment with this psychologist until October 2006.

In July 2007 the Veteran was referred for a psychiatry consult after reporting suicidal thoughts.  The Veteran reported an episode of decreased mood prior to the July 2007 consult, but stated that it was not his normal mood.  He was unable to identify any triggers in his recent past which may have contributed to his episode.  He described being able to connect with people and caring about people, but not as much sometimes as others.  He elected to not discuss his PTSD symptoms at the July 2007 consult.  He was noted to be pleasant, cooperative, well groomed, and have good eye contact and clear speech.  He was diagnosed with PTSD by history only and recurrent major depressive disorder.  

The Veteran returned to his prior psychotherapist in August 2008.  He was suffering from PTSD symptoms from a service trauma with life stressors.  The Veteran reported having been in a car accident in July 2008.  He also reported that in service he learned via letter of his high school friend's death, but never told anyone.  He also reported that his father had been murdered and he wondered about the cumulative effect of trauma.  He reported a close relationship with his daughter and son.  His diagnosis was PTSD and major depressive disorder.  Again, the psychotherapy note does not indicate by which method PTSD was diagnosed nor does it identify which of the PTSD criteria were met by the Veteran's symptoms.

The Veteran continued psychotherapy with the previous treating psychologist through July 2010.  In July 2010 a follow up psychotherapy session dealt with an exacerbation of PTSD symptoms and with current life stressors.  The Veteran reported becoming irritable and reported concern over the anniversary of the barracks bombing.  He recalled being told about the bombing, but that no one ever talked to him or considered talking to the people who were left.  He dealt more with the issue that all the servicemen did not get together and talk about the bombing.  The Veteran had one occasion of follow-up psychotherapy in 2012 and in 2013.  The Veteran did not treat for psychological problems or symptoms after 2013.

In August 2016 the Veteran underwent a VA examination.  The Veteran was well groomed and oriented to person, place, and time.  He maintained good eye contact.  His affect was guarded.  The Veteran denied suicidal or homicidal ideations.  His thought processes were goal-directed and his insight, judgment, and reasoning appeared intact.  He did not have any perceptual disturbances, paranoia, or delusional thinking.  The Veteran related that he worked full time as a medical support assistant and that he had been employed since 1987.  He related his normal daily activities as going home after work at 4:00 P.M., watching movies or walking.  He stated that after work he might go to the store or play chess with a neighbor.  He occasionally would stop by and see his grandchildren.  The Veteran reported he had taught his grandchildren chess and that they would occasionally play chess together.  He also reported that he had good relationships with his siblings.

The examiner found that the Veteran's symptoms did not meet the criteria for PTSD.  The examiner also found that the Veteran did not have a mental disorder.  The examiner stated that in order for a diagnosis of PTSD to be made, the disorder must be the primary causal factor of significant impairment in social and occupational functioning.  The Veteran did not present with or report any social or occupational functioning.  He maintained meaningful relationships and had been working full-time since 1987.  The examiner reasoned that though the Veteran reported symptoms of PTSD, he did not meet the threshold for the diagnosis of PTSD as those symptoms do not significantly interfere with his social and occupational functioning.  Thus, the examiner found that even though the Veteran met some of the PTSD criteria, his symptoms did not rise to the level that would warrant a diagnosis of PTSD.  

Specifically addressing the issue of the previous diagnosis of PTSD, the examiner stated that providers accept the statements of their patients as truthful in order to establish trust.  Thus, the Veteran's statements about his in-service stressor along with his statements regarding his symptoms would not be challenged by his treating physicians.  Furthermore, the examiner stated that the Veteran had not shown at any time the requisite significant impairment of social and occupational functioning necessary to establish a diagnosis of PTSD. 

The Veteran's initial PTSD diagnosis in 2006 does not indicate by what method that diagnosis was established.  The individual PTSD criteria are not discussed or set-forth in the August 2006 diagnosis.  All other references to a PTSD diagnosis are provided by the same treating psychotherapist and flow from the 2006 record.  In his July 2007 psychiatric evaluation, the Veteran refused to discuss his PTSD symptoms and was not independently diagnosed with PTSD.  Furthermore, there was no discussion of the PTSD criteria in any of the Veteran's treatment records other than the 2016 VA examination, which found he did not meet the criteria for PTSD.  As the 2016 examiner stated, though the Veteran suffered from some symptoms of PTSD, he did not meet the threshold for a PTSD diagnosis.  As the 2016 examination fully discussed and detailed the PTSD diagnostic criteria, the Board finds that the 2016 examination outweighs the 2006 PTSD diagnosis, which is not supported by an explanation.  As such, the Board finds that the Veteran does not meet the established criteria for service connection of PTSD.  The VA examiner's findings outweigh the Veteran's opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012)See 

With regard to additional diagnosed psychiatric disabilities, to include depressive disorder, the Veteran's STRs are negative for complaints, findings, symptoms, or diagnoses of any psychiatric disability.  The Veteran also confirms that he did not seek treatment for psychological symptoms or problems while either in service or within a year after service.  Post-service evidence first shows that the Veteran was diagnosed with depression in 2004, nineteen years after he left service.  That length of time weighs against a link between the Veteran's depressive symptoms and the Veteran's service.  In addition, the August 2016 examiner stated that the Veteran's depression is less likely than not related to service due to the length of time between his treatment and his first report of symptoms.  Significantly, there is no contrary opinion that supports the claim for service connection for a psychiatric disability, other than PTSD.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's contentions on this issue.  Lay persons may be competent to provide opinions on some medical issues.  See Kahana v. Shinsek, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case, the diagnosis and etiology of the Veteran's psychiatric disorder, falls outside the realm of common knowledge of a lay person, as it is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, although the Veteran is competent to report his symptoms, he does not possess the experience or training needed to determine whether his diagnosed depressive disorder is medically linked to disease or injury incurred or aggravated in service.  Consequently, his opinion on this issue is not competent evidence and thus lacks probative value.  It is further outweighed by the VA examiner's more persuasive opinions.
 
In sum, the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, and depression is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


